ANDEBSON, J.
This appeal involves the ■ constitutionality of Act 1903, p. 108, entitled “An Act'to-fix-and provide for the salaries of mayors in cities in the state of Alabama.” ■ • ■
Upon the former consideration- of this case we concluded that the act in question was violative of'section 45 of the constitution, upon the'idea that the title was deceptive and misleading, in that it did not clearly express the subject- o-f the l-a-w a.s it was enacted. The title, however, provided for legislation'relating -to cities in Alabama, and was sufficient to inform the public) and the' inhabitants of each-city in the State, that the passage of the law would he attempted with-reference to the-salaries of mayors, and was' germane to- the subject and sufficiently comprehensive of the particulars of the body of the act. “When the subject may he comprehended, in the title the act must he upheld.” — Mobile Co. v. City of Mobile, 128 Ala. 335, 30 South. 645, 64 L. R. A. 333, 86 Am. St. Rep. 143 ; Adler v. State, 55 Ala. 21 ; Ballentyne v. Wickersham, 75 Ala. 536 ; 23 Am. & Ency. Law, 229, 235 ; State v. Sayre, 118 Ala. 1, 24 South. 89 ; State v. Rogers, 107 Ala. 444, 19 South 909, 32 L. R. A. 520 ; Allegany Co. Case, 77 Pa. 77 ; State v. Street, 117 Ala. 203, 23 South. 807 ; Sheppard. v. Dowling, 127 Ala. 1, 28 South. 791, 85 Am. St. Rep. 68.
.The issue involved in the court below ivas whether or not the act m question ..ivas repugnant to.,the ,.Gonsti*132tution, in tliat no notice was given of the intended passage of same as .required by section 106 of the constitution of 1901. In determining this question we must consider whether this is a general or Ideal law. It is a fundamental rule for the constniction of statutes that they, will be considered to have a prospective operation, unless a legislative intent to. the contrary is expressed, or is necessarily to he implied from the language used.— Greenwood v. Trigg & Dobbs, 143 Ala. 617, 39 South. 361 ; Lindsey’s Case, 120 Ala. 156 ; 26 Am. & Eng. Ency. Law, 693. We do. not think the act in question refers to the census of 1900, hut to the last census previous to the fixing of the salary, and is not, therefore, confined in its operation to cities with a population of 35,000 or over at the time of its passage. If the law applies to all cities in the state, although hut two of them may be presently affected thereby, it is a general law, if all other cities should come within the provision thereof upon attaining the requisite size. — State v. Thompson, 142 Ala. 98, 38 South. 679 ; Wheeler v. Philadelphia, 77 Pa. 338 ; Van Riper v. Parsons, 42 N. J. Law, 51 ; Matter of Church, 92 N. Y. 1.
The judge of the city court erred in sustaining the motion to dismiss and the demurrers to- the bill, and the rehearing is granted, the decree of the city court is reversed, and one is here .rendered overruling the motion and demurrera and remanding the cause.
Reversed, rendered, and' remanded.
Haralson, Tyson, Dowdell, Simpson, and Denson, JJ., concur.